Order affirmed, without costs of this appeal to any party. Memorandum: ¡ We construe the exhibit before us as consisting of one sheet with a proper, authentication. All" concur. Motion for reargument denied; motion for, leave to appeal to the Court of Appeals granted. (The order dismisses the' petition in a proceeding to compel defendant Commissioners of Election to omit from the official ballots prepared for the general election to be held in the Town of Butler in 1947, four questions relating to local option.) Present — Harris, McCurn, Larkin and Love, JJ.